Title: To James Madison from Landon Carter, 21 November 1802 (Abstract)
From: Carter, Landon
To: Madison, James


21 November 1802, Rhodes Tavern. Presents a letter from Colonel Taylor and asks for JM’s business hours so he “may avoid intrusion at improper ones.” Thornton came to Washington on the same stage and “will have probably told you my errand to the City is to bring a model of my invention.”
 

   
   RC (DLC). 1 p. Dated “Sunday Morning”; date assigned on the basis of a similar letter Carter wrote to Jefferson, 21 Nov. 1802 (DLC: Jefferson Papers).



   
   See John Taylor to JM, 15 Nov. 1802.



   
   There is no record of a patent being issued to Carter during this period.


